Exhibit 99.2 Fourth Quarter and Year End 2010 Management Commentary CEO COMMENTARY FROM DAVE DEWALT Executive Summary It is my pleasure to report outstanding quarterly results and our full year 2010 accomplishments for McAfee. Over the last few years I have had the honor to lead a tremendous organization and our performance this year reflects the continued hard work and dedication of the entire McAfee team. Against the backdrop of a historic transition for McAfee, our fourth quarter and full year 2010 results beat records on several metrics; we delivered record revenue, deferred revenue, non-GAAP diluted earnings per share and operating cash flow. Our performance accelerated throughout the year and we ended the fourth quarter achieving very strong record results. This performance is a testament to our strategy and reflects the confidence our customers, partners and employees have in the proposed combination of McAfee and Intel. I’m very proud to be a part of this team and I believe McAfee is stronger than ever before. Comparing 2010 to 2009 we achieved: ·Record sales orders, up 7% ·Record revenue of $2.1 billion, up 7% as reported and up 9% constant currency ·Record full year operating cash flow of $595 million dollars, up 20% ·Record non-GAAP diluted earnings per share of $2.57*, up 6% as reported and up 13% constant currency. GAAP diluted earnings per share were $1.17. Comparing Q4 2010 to Q4 2009 we achieved: ·Record sales orders, up 5% ·Record revenue of $550 million, up 5% as reported and up 8% constant currency ·Record deferred revenue of $1.5 billion dollars, up 9% as reported and up 11% constant currency ·Record operating cash flow of $164 million dollars, up 13% ·Non-GAAP diluted earnings per share of $0.67*, up 4% as reported and up 15% constant currency. GAAP diluted earnings per share were $0.38. Our Q4 and full year 2010 performance is clear evidence that our customers and partners understand and support our strategy of delivering innovative, holistic security risk management solutions. As I look back on 2010, I take deep pride in the impressive range of our accomplishments at McAfee including: · The announcement of our proposed merger with Intel in a deal valued at $7.7 billion, the fourth largest strategic cash acquisition in IT and the largest security acquisition ever. · We experienced a near doubling of our company from 2006 to 2010 as we expanded our primarily single product focus to a full suite of security solutions. We avoided the recessionary dips in financial performance that snagged many rapidly growing technology companies. McAfee’s corporate and consumer businesses set new sales records in 2010. · Over the last several months our global threat intelligence has detected unprecedented security threats, including Operation Aurora and Stuxnet. As a result we have pulled closer together with customers and partners in a trusted advisor role and elevated information security to the highest level of public sector and corporate organizations. These efforts translated into a record number of multi-million dollar transactions this year for McAfee with new and existing customers around the world. · We completed our tenth acquisition since acquiring SafeBoot in 2007. In 2010, McAfee successfully completed acquisitions of Trust Digital for enterprise mobile device management, tenCube and its WaveSecure mobile security service, and InternetSafety.com for parental web control solutions. *Non-GAAP financial measures. See the reconciliation to the most directly comparable GAAP financial measure in the Appendix under Reconciliation of GAAP to Non-GAAP Financial Measures. Fourth Quarter and Year-End 2010 Management Commentary2 • Our technology was recognized for its excellence, vision, and execution in 2010: – Positioning as a leader in six of Gartner’s Magic Quadrants including Mobile Data Protection, Network Intrusion Prevention System Appliances, Content-Aware Data Loss Prevention, Secure E-mail Gateways, Secure Web Gateway, and Endpoint. – Positioning as a wave leader by Forrester Research for Data Leak Prevention Suites and Vulnerability Management. – Named a Finalist in 15 categories of SC Magazine 2011 Awards. With more nominations than any other vendor, McAfee leads global awards program with 12 “Readers Trust” nominations and three "Excellence" nominations. McAfee wins 2agazine Awards in multiple categories. – Winning "Software of the Year 2010" Award for McAfee WaveSecure for Android by Softwareload, Deutsche Telekom’s software download portal. – Named one of CRN’s top 20 picks of the coolest cloud security vendors helping to foster the Software-as-a-Service (SaaS) phenomenon and drive it forward in 2010. In 2010, McAfee demonstrated an unwavering dedication to protecting our customers and their digital assets. Teamwork and innovations produced business and financial results that lead the security marketplace and position us for future share gains and expanded opportunities. McAfee 3.0 and Intel Over the last 4 years McAfee has strategically evolved from a leader in anti-virus protection to a powerful security solutions portfolio that spans the endpoint, network and cloud. Through organic growth and successful acquisitions, we have changed the way customers think about protecting their critical IT environments and become a strategic advisor. We are very proud that today our customer base includes 97% of the Fortune 100 largest companies in the world and millions of consumers world-wide. Fourth Quarter and Year-End 2010 Management Commentary3 Our vision for the future of security is “McAfee 3.0” – Security Connected and everywhere. We enter this phase in the Company’s history stronger than ever- with diversified revenue and customer bases, unparalleled global threat intelligence, the most robust portfolio of solutions, products and services in the security marketplace and the ~nest team in the technology industry. In 2011 upon close of the proposed merger of Intel and McAfee we will operate as a wholly-owned subsidiary sustaining our focus on providing leading-edge security solutions, while gaining the benefits of Intel’s technology investments, market-reach, brand and global employee base. This transaction fits perfectly with our vision of ubiquitous security and is expected to accelerate innovation at McAfee and ultimately make the digital world a safer place. Intel’s agreement to acquire McAfee underscores that security is a fundamental component of modern computing and it is increasingly relevant in a completely connected world. Providing protection to a rapidly expanding, heterogeneous world of connected devices requires a fundamentally new approach to security. We continue to receive strong endorsements from our customers and have not seen any meaningful disruption to our business. The proposed combination of Intel and McAfee will be about helping provide greater protection and efficiency to endpoint, mobile, and embedded devices by bringing software and silicon together. We are not moving away from our core security business of software-based endpoint protection and network security technologies but instead intend to improve security for all customers by providing integrated hardware and software solutions. There are three critical areas of focus for the next generation of secure computing: 1) Beyond the PC: Embedded Device Security. Devices such as copiers, smart meters, medical devices and others are increasingly connected and thus require optimized protection with a lower memory footprint and low CPU utilization, such as whitelisting. 2) Security Moving Beyond the Operating System. We expect the combination of software and silicon to create the next generation of security technology, following a path similar to the one virtualization technology has taken over the past decade. McAfee and Intel have been working together for some time already and we look forward to introducing the first products from our strategic partnership this year. 3) Mobile Security. Consumerization of IT is requiring enterprise IT to think about protecting their infrastructures in a totally new way and creating a need to be able to centrally manage an explosion of IP devices. The proliferation of tablets, smartphones and other devices have more consumers connected to the Internet than ever before and it’s growing at a rapid pace. McAfee is well positioned to further expand our addressable security market and capitalize on these key trends as customers are looking to McAfee for trusted security solutions in these important and fast growing areas within IT. As we look towards the future with optimism, Jonathan has prepared a deeper look in our operational performance this quarter that provides a view into the drivers behind our financial and operational performance. Fourth Quarter and Year-End 2010 Management Commentary4 CFO COMMENTARY FROM JONATHAN CHADWICK 2010 Financial Summary* FY 2010 ($M) As Reported Y/Y Growth Constant Currency Y/Y Growth Non-GAAP Revenues 7
